The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 16 July 2019.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-15 are pending.
Claims 14-15 include limitations interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  
Claims 14-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 1-15 are rejected under 35 U.S.C. 112(b) as indefinite.
Claim 1-15 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-15.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


In claim 1, claim limitations "a solution extraction / first evaluation value acquisition / maximum evaluation value estimation / solution acquisition / first determination unit", have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  The specification does not provide descriptions of the structure of these elements.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim(s) limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

112(b) Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A claim is indefinite if, when read in light of the specification, it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention.  Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ.2d 1688, U.S. Supreme Court (2014).

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, 13-14, “… where solutions of a number …”, how could a number have solutions?  It is not clear what solutions of a number mean, the claim is therefore indefinite.  For the purpose of applying prior art, “solutions of a number” is construed to be “a total number of solutions”.
Regarding claims 2-12 / 15, which depend on above rejected claim 1 / 13, are rejected for the same reason. 
Regarding claim 14-15, "solution extraction / first evaluation value acquisition / maximum evaluation value estimation / solution acquisition / first determination  unit", the specification does not provide sufficient structure description to determine the boundary of these limitations, the claims are therefore indefinite.  .

35 U.S.C. 112(a) Rejections

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 14-15, the limitation "solution extraction / first evaluation value acquisition / maximum evaluation value estimation / solution acquisition / first determination unit", the specification does not provide sufficient structure description in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.    The claim(s) is(are) therefore rejected for failing to comply with the written description requirement.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-15 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 13 / 14, the claim recites a method / product / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 13 / 14, in part, recites 
 “… a first step of uniformly extracting a plurality of solutions in a solution space of the combinatorial optimization problem as a plurality of first solutions; a second step of acquiring a plurality of first evaluation values respectively corresponding to the plurality of first solutions that are uniformly extracted in the first step … a fourth step of acquiring at least one solution among solutions that belong to the solution space as a solution candidate; a fifth step of acquiring an evaluation value corresponding to the solution candidate; a sixth step of determining whether the evaluation value corresponding to the solution candidate acquired in the fifth step is within a confidence interval of the first maximum evaluation value …” (mental process), “… a third step of estimating a maximum evaluation value in a case where solutions of a number that exceeds the number of the plurality of first solutions are assumed, on the basis of the acquired plurality of first evaluation values, and setting the estimated maximum evaluation value as a first maximum evaluation value; … and a seventh step of setting the solution candidate as a first optimal solution in a case where it is determined in the sixth step that the evaluation value corresponding to the solution candidate is within the confidence interval of the first maximum evaluation value …” (mathematical concept).
The limitation “a first step of uniformly extracting a plurality of solutions in a solution space of the combinatorial optimization problem as a plurality of first solutions; a second step of acquiring a plurality of first evaluation values respectively corresponding to the plurality of first solutions that are uniformly extracted in the first step … a fourth step of acquiring at least one solution among solutions that belong to the solution space as a solution candidate; a fifth step of acquiring an evaluation value corresponding to the solution candidate; a sixth step of determining whether the evaluation value corresponding to the solution candidate acquired in the fifth step is within a confidence interval of the first maximum evaluation value”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting generic computing elements, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a computer to execute process” language,  “extracting”, “acquiring” in the limitation citied above could be performed by a human mind with possible aid of paper & pen and/or calculator (e.g., a human bio-statistician could extract features from collected biological data to build statistical models to search for optimal solutions for biological problems), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The limitations of “a third step of estimating a maximum evaluation value in a case where solutions of a number that exceeds the number of the plurality of first solutions are assumed, on the basis of the acquired plurality of first evaluation values, and setting the estimated maximum evaluation value as a first maximum evaluation value; … and a seventh step of setting the solution candidate as a first optimal solution in a case where it is determined in the sixth step that the evaluation value corresponding to the solution candidate is within the confidence interval of the first maximum evaluation value”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting genetic computing elements, the limitation claimed, based on their broadest reasonable interpretation, describe mathematical relationships and calculation algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 13 / 14 recites the additional elements of  using generic computer elements (like a computer to execute process), which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 13 /14 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-12 / 15 are dependent on claim 1 / 14 and include all the limitations of claim 1 / 14. Therefore, claims 2-12 / 15 recite the same abstract ideas. 
With regards to claims 2, the claim recites further limitation “wherein the plurality of first solutions are UxV solutions when U and V are respectively natural numbers, and wherein in the third step, the UxV solutions are divided into V blocks, V division maximum values of evaluation values of U solutions are acquired for the respective blocks, and the first maximum evaluation value is estimated using the V division maximum values assuming that the interval maximum values follow a generalized extreme value distribution”, which as drafted, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting genetic computing elements, the limitation claimed, based on their broadest reasonable interpretation, describe mathematical relationships and calculation algorithm.  The claim is not patent eligible.
With regards to claims 3 / 7, the claim recites additional limitation “further comprising: an eighth step of outputting a determination result in the seventh step” / “further comprising:  39 a fourteenth step of outputting a determination result in the thirteenth step”, which is insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 4, the claim recites further limitation “wherein a first search method in which computation cost is small and solution accuracy is low and a second search method in which computation cost is larger than that in the first search method and solution accuracy is higher than that in the first search method are provided, and wherein in the fourth step, a first solution candidate that is first searched by the first search method is input, and only in a case where an evaluation value of the first solution candidate is not within a range of the first maximum evaluation value, a second solution candidate that is searched by the second search method is input”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting computing elements, nothing in the claim element precludes the step from practically being performed in the mind.  The claim is not patent eligible.
With regards to claims 5-12 / 15, the claims recite further limitations on steps for analyzing data to seek for solution, which are directed to mental process or mathematical concepts, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.



Art Rejection Analysis

There is no art rejection for claims 1-15.  When reading the claim in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-15.   
Regarding the amended independent claim 1, the primary reason for no art rejection is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record:
“… a second step of acquiring a plurality of first evaluation values respectively corresponding to the plurality of first solutions that are uniformly extracted in the first step; a third step of estimating a maximum evaluation value in a case where solutions of a number that exceeds the number of the plurality of first solutions are assumed, on the basis of the acquired plurality of first evaluation values, and setting the estimated maximum evaluation value as a first maximum evaluation value; a fourth step of acquiring at least one solution among solutions that belong to the solution space as a solution candidate; a fifth step of acquiring an evaluation value corresponding to the solution candidate; a sixth step of determining whether the evaluation value corresponding to the solution candidate acquired in the fifth step is within a confidence interval of the first maximum evaluation value; and a seventh step of setting the solution candidate as a first optimal solution in a case where it is determined in the sixth step that the evaluation value corresponding to the solution candidate is within the confidence interval of the first maximum evaluation value .…”.
Claims 13-14 are substantially similar to claim 1. The arguments as
given above for claim 1 are applied, mutatis mutandis, to claims 13-14, therefore there is also no art rejection of claim 1 are applied accordingly.
Regarding the dependent claims 2-12 / 15 are dependent on claim 1 / 14, which include all the limitations of the independent claim 1 / 14, therefore there is also no art rejection for claims 2-12 / 15.

The followings are references closest to the invention claimed:
Lopes et al., “A feature selection technique for inference of graphs from their known topological properties, Revealing scale-free gene regulatory networks”, Information Science 272 (2014) 1-15 [hereafter Lopes] teaches feature selection for inference graphs on gene networks.  Lopes does not teach finding optimal solution with estimated maximum value from uniformly samples solutions using a confidence interval and iteratively updating maximum value to find optimal solution as claimed.
IMOTO et al., WO 03/02762A2 [hereafter IMOTO] teaches biological discovery using gene networks.  IMOTO does not teach finding optimal solution with estimated maximum value from uniformly samples solutions using a confidence interval and iteratively updating maximum value to find optimal solution as claimed.
Wang et al., “Hybrid Binary Imperialist Competition Algorithm and Tabu Search Approach for Feature Selection Using Gene Expression Data”, Hindawa Publishing Corporation, BioMed Research International, Vol.2016, Article ID 9721713 [hereafter Wang] teaches searching algorithm for finding optimal solution for gene networks.  Wang does not teach finding optimal solution with estimated maximum value from uniformly samples solutions using a confidence interval and iteratively updating maximum value to find optimal solution as claimed.
Ide et al., US-PGPUB NO.20030210210A1 [hereafter Ide] teaches uniform sample extraction for optimization problems.  Ide does not teach finding optimal solution with estimated maximum value from uniformly samples solutions using a confidence interval and iteratively updating maximum value to find optimal solution as claimed.



Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128